Title: To Alexander Hamilton from William S. Smith, 23 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            12th. Regt. on the Bronks July 23d. 1799—
          
          The Recruiting service of the 12th. Regt. suffers considerably for the want of Subaltern officers. there is no acting Lieutenant to Capt. Kissam’s Company. Capt. Courtland is entirely destitute of aid, Capt. Fondy and Capt. Kirkland are similarly situated, & I belive Capt. Whites Lieutenants have either not accepted or have not joined their Company—if the filling of the vacant Lieutenancies could be expedited by your communicating the situation of the 12th. to the Secretary of war, it would be confering an obligation upon the regt. if you would please to do it, and perhaps materially promote the recruiting of the Regt.
          I have the Honor to be Sir, Your most Obedt Humble Servt
          
            W. S. Smith 12th. Regt
          
        